A claim against the estate of a person deceased may be presented in any form which brings the nature and amount of it distinctly to the notice of the administrator. A written statement or specification is not essential, at least when no objection is made for want of one. The design of the statute being to bring *Page 386 
claims to the knowledge of the administrator so that he may be enabled to judge in what manner the estate may be settled, any form which brings the nature and amount of a claim distinctly to his notice is a compliance with the statute. Tebbetts v. Tilton, 31 N.H. 273; Walker v. Cheever,39 N.H. 420; Little v. Little, 36 N.H. 224.
The defendant was one of the signers of the note held by the plaintiff, and therefore knew, and also was fully informed by the plaintiff, of the nature and amount of his claim. He made no objection to the claim or to the method of presenting it, nor did he ask that the note be exhibited. With full knowledge of the nature and amount of the claim, he promised to pay it, and subsequently paid a portion of it. A formal presentation of the note would not have given him any additional information in regard to the claim. The plaintiff was evidently led to understand, from the defendant's promise to pay, that a more formal presentment was not desired. If a more formal presentment would otherwise have been necessary, the defendant is estopped to deny it. The case, in its facts, is almost exactly like that of Mathes v. Jackson, 7 N.H. 259, where it was held that the transaction might be considered equivalent to an exhibition of the demand within the meaning of the statute, or as evidence from which a jury ought to find that the note had been presented to the defendant at some time.
Exceptions overruled.
DOE, C. J., was absent: BLODGETT, J., did not sit: the others concurred.